        Case 2:20-cr-00014-DLC Document 18 Filed 11/16/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION


 UNITED STATES OF AMERICA,                              CR 20–14–BU–DLC

                      Plaintiff,

        vs.                                                  ORDER

 JACOB WILLIAM PERUSICH,

                      Defendant.


      Before the Court is the United States’ Unopposed Motion to Dismiss

Without Prejudice. (Doc. 17.) The United States moves this Court, pursuant to

Rule 48(a) of the Federal Rules of Criminal Procedure, for an order dismissing the

above-captioned matter without prejudice. (Id.) Defendant Jacob William

Perusich consents to such dismissal. (Id.) For the reasons stated herein, the Court

will grant the motion.

      The Federal Rules of Criminal Procedure provide that the United States may

only dismiss “an indictment, information, or complaint” with leave of court. Fed.

R. Crim. P. 48(a). This limitation on prosecutorial discretion exists to prevent

“prosecutorial harassment” through “charging, dismissing, and recharging.”

United States v. Weber, 721 F.2d 266, 268 (9th Cir. 1983) (per curiam). While the

precise extent to which a Court may “deny a Government dismissal motion to

                                          1
        Case 2:20-cr-00014-DLC Document 18 Filed 11/16/20 Page 2 of 3



which the defendant has consented” is unclear, there is authority for the

proposition that denial is warranted “if the motion is prompted by considerations

clearly contrary to the public interest.” Id. Such considerations include, for

example, “the acceptance of a bribe by the prosecutor or the desire to attend a

social event instated of appearing in court.” Id.

      Additionally, “[d]ismissals by the government are generally presumed to be

without prejudice . . . unless a contrary intent is clearly expressed.” United States

v. Brown, 425 F.3d 681, 682 (9th Cir. 2005) (per curiam). Dismissal can also be

with prejudice if this Court finds it is sought for an improper purpose. United

States v. W.R. Grace, 429 F. Supp. 2d. 1207, 1246–47 (D. Mont. 2006). With

these principles in mind, the Court finds no reason to deny the United States’

motion in this case. (Doc. 17.)

      The United States represents that dismissal is sought because “at this time,

public policy and the interests of justice warrant dismissal.” (Id. at 2.) The Court

finds nothing in the record indicating such dismissal is sought for an improper

purpose or that it would be clearly contrary to the public interest. This conclusion

is fortified by the fact that Mr. Perusich has no objection to the above-captioned

matter being dismissed without prejudice. (Id. at 1.) In short, the Court finds no

reason to deny the motion or to dismiss the charges with prejudice instead of

without prejudice.

                                          2
        Case 2:20-cr-00014-DLC Document 18 Filed 11/16/20 Page 3 of 3



      Accordingly, IT IS ORDERED that the motion (Doc. 17) is GRANTED.

      IT IS FURTHER ORDERED that the trial currently scheduled for January 5,

2021 and all associated deadlines are VACATED. All pending motions, if any, are

DENIED as moot.

      IT IS FURTHER ORDERED that Indictment (Doc. 1) is DISMISSED

without prejudice.

      The Clerk of Court is directed to close the case file.

      DATED this 16th day of November, 2020.




                                          3
